Citation Nr: 0824415	
Decision Date: 07/22/08    Archive Date: 07/30/08

DOCKET NO.  05-00 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected prostatitis, currently rated 10 percent 
disabling.

2.  Entitlement to an increased disability rating for 
service-connected low back pain with degenerative changes, 
currently rated 40 percent disabling.

3.  Entitlement to an increased (compensable) disability 
rating for service-connected tinea pedis, right foot.

4.  Entitlement to an increased rating for service-connected 
multiple verruca (warts) of the pubic and crural areas, 
currently rated 10 percent disabling.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for hearing loss, left 
ear.



REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 20, 1961 to 
January 5, 1962 and from December 4, 1962 to January 10, 
1973.  Service in the Republic of Vietnam during the Vietnam 
War is indicated by the evidence of record.

Procedural history

This matter comes to the Board of Veterans' Appeals (the 
Board) on appeal from a September 2004 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The veteran testified at a Travel Board hearing held during 
January 2008 at the RO before the undersigned Veterans Law 
Judge.  A transcript of the hearing has been associated with 
the veteran's claims folder.

The issues of service connection for tinnitus and for left 
eat hearing loss are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, D.C.
Matters not on appeal

In its September 2004 decision, the RO also denied service 
connection for hearing loss of the right ear.  In a December 
2004 decision, the RO granted service connection for post-
traumatic stress disorder (PTSD); a 50 percent disability 
rating was assigned.  The veteran did not appeal those 
decisions.  Those issues are therefore not in appellate 
status, and they will be discussed no further herein.

In December 2004, the veteran filed a claim of entitlement to 
service connection for skin eruptions of the hands.  A VCAA 
notice was sent in February 2005 in connection with this new 
claim and a VA examination was conducted in March 2005.  To 
the Board's knowledge, the RO has not proceeded further in 
the processing of this claim.  This issue is referred to the 
RO for such additional action as may be appropriate.


FINDINGS OF FACT

1.  The veteran's prostatitis is manifested by a daytime 
voiding interval between one and two hours and his awakening 
to void three to four times per night.

2.  The veteran does not have ankylosis of the lumbar spine.  

3.  The medical and other evidence of record indicates that 
the veteran's service-connected tinea pedis of the right foot 
is manifested by findings of scaling and complaints of 
itching and blisters; systemic therapy is not required. 

4.  The veteran's service-connected multiple verruca of the 
pubic and crural areas do not cover 20 percent of his body, 
nor do they require systemic therapy.

5.  The competent medical evidence does not show that the 
veteran's service-connected prostatitis, low back disability, 
or skin disorders are so exceptional or unusual that referral 
for extraschedular consideration by designated authority is 
required.

CONCLUSIONS OF LAW

1.  The criteria for the assignment of a 20 percent rating 
for the veteran's service-connected prostatitis have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.115b, 
Diagnostic Code 7527 (2007).

2.  The criteria for an increased disability rating for the 
service-connected low back pain with degenerative changes 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5242 (2007).

3.  The criteria for an increased disability rating for the 
service-connected tinea pedis of the right foot have not been 
met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.20, 
4.118, Diagnostic Code 7806 (2007).

4.  The criteria for an increased disability rating for the 
service-connected multiple verruca of the pubic and crural 
areas have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.20, 4.118, Diagnostic Code 7806 (2007).

5.  The criteria for referral for any of the service-
connected disabilities on appeal on an extra-schedular basis 
are not met.  38 C.F.R. § 3.321(b)(1) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to increased disability ratings 
for service-connected prostatitis, low back pain with 
degenerative changes, tinea of the right foot, and multiple 
verruca of the pubic and crural areas.  

The veteran also seeks service connection for tinnitus and 
for hearing loss of the left ear.  Those issues are being 
remanded for additional evidentiary development. 

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2007)  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues currently being decided 
on appeal.  The Board observes that the veteran was generally 
informed of the requirements of the VCAA in a letter from the 
RO dated in July 2004, which was sent to the veteran prior to 
the RO's September 2004 decision.  With respect to the 
increased rating claims which are now under consideration, 
the July VCAA letter instructed the veteran:  "As we 
consider your claim, you may submit evidence that your 
service-connected skin condition, eczema, prostatitis, and 
back condition have increased in severity." 

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
letter, whereby the veteran was advised of the provisions 
relating to the VCAA.  Specifically, the veteran was advised 
that VA would assist him with obtaining "medical records, 
employment records, or records from other Federal Agencies." 
With respect to private treatment records, the letter 
informed the veteran that VA would attempt to obtain any 
additional information or evidence he identified and included 
copies of VA Form 21-4142, Authorization and Consent to 
Release Information, which the veteran could complete to 
release private medical records to the VA.  The letter 
further emphasized: "You must give us enough information 
about these records so that we can request them from the 
person or agency who has them. It's still your responsibility 
to support your claim with appropriate evidence"

The July 2004 VCAA letter also instructed the veteran to send 
any evidence pertinent to his claims that he had in his 
possession.  This complies with the "give us everything 
you've got" provision contained in 38 C.F.R. § 3.159(b) in 
that the RO informed the veteran that he could submit or 
identify evidence other than what was specifically requested 
by the RO.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1) is not in dispute.  As explained 
above, the veteran received notice as to elements (2) and (3) 
in the July 2004 VCAA letter.  The veteran was also provided 
complete VCAA notice including specific notice of the Dingess 
decision in a letter dated in March 2006 sent to him which 
detailed the evidence considered in determining a disability 
rating, including "nature and symptoms of the condition; 
severity and duration of the symptoms; and impact of the 
condition and symptoms on employment."  

The veteran was also advised in the letter as to examples of 
evidence that would be pertinent to a disability rating, such 
as on-going treatment records, recent Social Security 
determinations and statements from employers as to job 
performance and time lost due to service-connected 
disabilities.

With respect to effective date, the March 2006 letter 
instructed the veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve.

The Board has also considered the Court's recent decision in 
Vazquez-Flores v. Peake, No. 05-0355, (U.S. Vet. App. January 
30, 2008) which held that for an increased-compensation 
claim, section § 5103(a) requires, at a minimum, that VA 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Additionally, the 
claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  The notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation- e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  See Vazquez-
Flores, slip op. at 5-6.

The Board finds that the July 2004 VCAA letter also 
specifically advised the veteran that an increased disability 
rating would require a showing that the veteran's conditions 
had increased in severity.  Specifically, that he could 
present evidence in the form of a statement from his doctor 
containing physical and clinical findings, results of 
laboratory tests or x-rays, and dates of examinations and 
tests; that he could present statements from other 
individuals who could describe from their knowledge and 
personal observations that the disabilities had become worse; 
and that he could seek medical treatment from the nearest VA 
medial facilities.  Moreover, the March 2006 Dingess letter 
to the veteran specifically referencing these claims invited 
evidence that would demonstrate limitations in the veteran's 
daily life and work, such as "statements from employers as to 
job performance...or other information regarding how you 
condition (s) affect your ability to work" as well as 
advising the veteran that he could submit lay statements 
documenting the impact of his disabilities on his daily life.  

The Board notes that the VCAA letters of record did not 
contain notice of the specific schedular criteria or notify 
the veteran as to the use of diagnostic codes. However, it is 
apparent from the record that the veteran had actual notice 
of the applicable criteria.  In the December 2004 substantive 
appeal the veteran specifically referred to receipt and 
review of the earlier December 2004 SOC, which contained the 
applicable rating criteria.  In the December 2004 substantive 
appeal, the veteran specifically stated that he felt a higher 
rating was warranted, indicating that he was knowledgeable to 
the schedular standards.  The same applies to his January 
2008 personal hearing testimony.  It is therefore clear that 
the veteran was aware of the applicable schedular standards.

Accordingly, due to the content of the notice given and the 
veteran's actual knowledge of the criteria, the Board finds 
that the veteran has received appropriate VCAA notice for his 
increased rating claims as contemplated by the Court in 
Vazquez-Flores.

The Board further notes that the veteran's representative has 
not alleged that the veteran has received inadequate VCAA 
notice.  Because there is no indication that there exists any 
evidence which could be obtained which would have an effect 
on the outcome of this case, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
veteran].

In short, the Board concludes that the notice provisions of 
the VCAA have been complied with to the extent required under 
the circumstances presented in this case.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims as to the current issues being 
decided on appeal and that there is no reasonable possibility 
that further assistance would aid in substantiating it.  In 
particular, the VA has obtained the veteran's VA treatment 
records, and his service medical records.  He was provided VA 
examinations relating to his claims of increased rating in 
August 2004 and March 2005.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
claims has been consistent with the provisions of the VCAA.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claims.  See 38 
C.F.R. § 3.103 (2007). He has appointed a representative, who 
has presented argument on his behalf.  He exercised the 
option of a personal hearing and was afforded one in January 
2008 as was detailed in the Introduction.  

Accordingly, the Board will proceed to a decision on the 
merits as to four of the  issues on appeal.




	(CONTINUED ON NEXT PAGE)





1.  Entitlement to an increased rating for prostatitis, 
currently rated 10 percent disabling.

Relevant law and regulations 

Disability ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2007).

Assignment of diagnostic code

The veteran's service-connected prostatitis is currently 
rated under 38 C.F.R. 4.115b, Diagnostic Code 7527 (2007) 
[prostate gland injuries, infections, hypertrophy].

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  Any change in Diagnostic 
Code by a VA adjudicator must be specifically explained. See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Diagnostic Code 7527 applies specifically to the veteran's 
prostatitis.  There is no other diagnostic code which rates 
the prostate gland.  The veteran has suggested no other 
diagnostic code, and the Board cannot identify a diagnostic 
code that would be more appropriate to the veteran's 
diagnosed prostatitis.  Therefore, the Board will continue to 
evaluate the veteran's service-connected prostate disability 
under Diagnostic Code 7527.

Specific rating criteria

Under Diagnostic Code 7527, prostate hypertrophy is rated as 
voiding dysfunction or urinary tract infection, whichever is 
predominant.  38 C.F.R. § 4.115b, Diagnostic Code 7527 
(2007).  The evidence clearly establishes that the 
predominant disability of is voiding dysfunction.  There is 
no evidence of either renal dysfunction or urinary tract 
infection.

In evaluating voiding dysfunction, a particular condition is 
rated as urine incontinence, urinary frequency, or obstructed 
voiding, as follows:
 
Urinary incontinence:

A 60 percent evaluation is warranted for urine 
leakage/incontinence requiring the use of an appliance or the 
wearing of absorbent materials which must be changed more 
than 4 times per day.

A 40 percent evaluation is warranted for urine 
leakage/incontinence requiring the wearing of absorbent 
materials which must be changed 2 to 4 times per day.

A 20 percent evaluation is warranted for urine 
leakage/incontinence requiring the wearing of absorbent 
materials which must be changed less than 2 times per day. 
See 38 C.F.R. § 4.115a.

Urinary frequency:

A 40 percent evaluation is warranted for a daytime voiding 
interval less than one hour or; awakening to void five or 
more times per night.

A 20 percent evaluation is warranted for a daytime voiding 
interval between one and two hours, or; awakening to void 
three to four times per night.

A 10 percent evaluation is warranted for a daytime voiding 
interval between two and three hours, or; awakening to void 
two times per night. 38 C.F.R. § 4.115a.

Obstructed voiding

A 30 percent rating contemplates urinary retention requiring 
intermittent or continuous catheterization. 

A 10 percent rating is warranted for marked obstructive 
symptomatology (hesitancy, slow or weak stream, decreased 
force of stream) with any one or combination of the 
following: (1) post-void residuals greater than 150 cubic 
centimeters (cc's); (2) uroflowmetry; markedly diminished 
peak flow rate (less than 10 cc's per second); (3) recurrent 
urinary tract infections secondary to obstruction; (4) 
stricture disease requiring periodic dilatation every two to 
three months.

A noncompensable evaluation is warranted for obstructive 
symptomatology with or without stricture disease requiring 
dilatation one to two times per year.  See 38 C.F.R. § 
4.115a.

See 38 C.F.R. § 4.115b (2007).

Analysis

Schedular rating

In its September 2004 rating decision, the RO granted a 10 
percent rating for the veteran's service-connected 
prostatitis based on evidence showing urinary frequency.  As 
was discussed immediately above, a 10 percent disability 
rating is congruent with a daytime voiding interval between 
two and three hours or awakening to void two times per night.  
A 20 percent rating for urinary frequency requires a daytime 
voiding interval between one and two hours, or; awakening to 
void three to four times per night.  

After having carefully considered the matter, the Board 
believes that there has been demonstrated sufficient 
symptomatology to warrant the assignment of a 20 percent 
disability rating.  The veteran has complaints of frequent 
urination.  At a VA examination in August 2004, the veteran 
reported that he had nocturia one to three times each night; 
he urinated an average of seven times each day.

At the January 2008 Travel Board hearing, the veteran 
testified that he had to urinate 10 to 15 times a day, and he 
had to get up to urinate 3 to 4 times at night.  He worked as 
a long-haul truck driver, and had to keep a jug with him when 
a restroom was not available.  He said that he does sometimes 
use adult diapers when he is driving in a rural area.  

The Board notes that the veteran is competent to testify with 
regard to the symptoms he has experienced with his service-
connected prostatitis, and the problems they have caused in 
his daily and employment activities.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  Given the symptoms the 
veteran has described, including frequent nocturnal 
urination, the Board believes that the veteran's overall 
disability picture approximates the criteria for a 20 percent 
disability rating based on frequent urination. 

The Board has also explored the possibility of the assignment 
of a higher rating.  
The veteran's description of his symptoms is not consistent 
with the assignment of a 40 percent rating based upon urinary 
frequency, which would be warranted for a daytime voiding 
interval less than one hour or awakening to void five or more 
times per night.  The veteran has not described  that 
frequency of urination.  

With respect to urinary incontinence, although he has 
reported that he occasionally uses absorbent material when he 
drives his truck in rural areas, there is no indication that 
he does this on a daily basis.  For this reason  40 percent 
or 60 percent ratings are not for application. 

The evidence of record, moreover, does not allow for the 
assignment of a 30 percent rating based on obstructive 
voiding.  Although the veteran experiences some symptoms of 
obstruction, according to the August 2004 medical report this 
appears to be controlled by medication.  In any event, the 
evidence does not show that the veteran experiences urinary 
retention requiring intermittent or continuous 
catheterization, as is required for the assignment of a 30 
percent rating.  

In summary, for the reasons stated above, the Board finds 
that a 20 percent disability rating may be awarded for the 
veteran's service-connected prostatitis.  To that extent, the 
appeal is allowed

In the interest of economy, certain additional considerations 
common to all four increased rating claims will be addressed 
together with the other three increased rating issues on 
appeal.

2.  Entitlement to an increased rating for low back pain with 
degenerative changes, currently rated as 40 percent 
disabling.

Relevant law and regulations

Disability ratings - in general

The law and regulations generally pertaining to the 
assignment of disability ratings has been set forth above and 
will not be repeated.

Assignment of a diagnostic code.

The veteran is currently assigned a 40 percent disability 
rating for low back pain with degenerative changes 
(arthritis) pursuant to Diagnostic Code 5010 [arthritis due 
to trauma substantiated by x-ray findings, Diagnostic Code 
5003 [degenerative arthritis] and Diagnostic Code 5237 
[lumbosacral or cervical strain].

A VA examiner in August 2004 indicated that the veteran's 
service-connected lumbar spine disability was primarily 
manifested by limitation of motion due to degenerative joint 
and degenerative disc disease.  He stated that the overall 
picture of the veteran's low back pain suggested widespread 
lumbosacral osteoarthritis with degenerative joint and 
degenerative disc disease.  

The Board finds that the veteran's lumbar spine disability is 
more appropriately rated under Diagnostic Code 5242 
[degenerative arthritis of the spine].  In any event, the 
same general rating formula for diseases and injuries of the 
spine applies to both Diagnostic Code 5242 and Diagnostic 
Code 5237.  

The board additionally observes that there is no diagnosis of 
intervertebral disc syndrome, no evidence of neurological 
problems aside from complaints of pain, and no evidence of 
incapacitating episodes, which would allow for rating the 
back disability as intervertebral disc syndrome under 
Diagnostic Code 5243.

Specific rating criteria

Trauma-induced arthritis, substantiated by x-ray findings, 
shall be rated as degenerative arthritis under Diagnostic 
Code 5003.  See 38 C.F.R. § 4.71a, Diagnostic Code 5010 
(2007).

Degenerative arthritis established by x-ray findings is rated 
on the basis of limitation of motion under the appropriated 
diagnostic codes for the specific joint or joints involved.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2007).

The veteran's claim of increase was filed in June 2004, after 
VA issued revised regulations in September 2003 amending the 
portion of the rating schedule dealing with disorders of the 
spine.  Only the current provisions may be considered.  
See VAOPGCPREC. 3-2000.  
 
Effective September 26, 2003, the General Rating Formula for 
Diseases and Injuries of the spine provides that with or 
without symptoms such as pain, stiffness, or aching in the 
area of the spine affected by residuals of injury or disease 
the following ratings will apply.  Pertinent rating 
provisions are set forth below.

A 100 percent rating is warranted for unfavorable ankylosis 
of the entire spine.

A 50 percent rating is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine.

A 40 percent rating is warranted for unfavorable ankylosis of 
the entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242 (2007).

Rating musculoskeletal disabilities

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under  38 C.F.R. § 4.40 (2007) and functional loss due 
to weakness, fatigability, incoordination or pain on movement 
of a joint under 38 C.F.R. § 4.45 (2007).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  See 38 C.F.R. § 
4.40.

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability. It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  See 38 C.F.R. § 4.59 (2007).

Analysis

Schedular rating

The August 2004 VA examiner observed that the veteran had 
limited range of motion in his back, including forward 
flexion of 10 degrees.   This is congruent with the currently 
assigned 40 percent disability rating.   

The veteran can obtain no rating in excess of 40 percent for 
his low back disorder unless there is evidence that there is 
unfavorable ankylosis of the entire thoracolumbar spine.  
That is not the case here.  The veteran currently has some 
range of motion in his lumbar spine, albeit limited.  

DeLuca considerations

The Board is mindful of the veteran's complaints of pain.  
However, there is no indication that his functional loss is 
equivalent to ankylosis, which would allow for the assignment 
of a higher disability rating.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59 (2007). 

Conclusion

For reasons which have been expressed above, the Board has 
concluded that a disability rating in excess of 40 percent 
for is not warranted for the veteran's service-connected low 
back disability.  

3.  Entitlement to an increased rating for tinea of right 
foot, currently rated as noncompensably disabling.

4.  Entitlement to an increased rating for multiple verruca 
of pubic and crural areas, currently evaluated as 10 percent 
disabling.

Because these issues involve the application of identical law 
to virtually identical facts, the Board will address them 
together.

Assignment of a diagnostic code.

The veteran is currently assigned a noncompensable evaluation 
for his service-connected tinea of the right foot by analogy 
to 38 C.F.R. § 4.118, Diagnostic Code 7806 [dermatophytosis- 
dermatitis or eczema].  His service-connected multiple 
verruca of the pubic and crural areas is rated as 10 percent 
disabling, also pursuant to the criteria provided by 
Diagnostic Code 7806.  Neither tinea (foot fungus) nor 
verruca (warts) are listed under more specifically applicable 
diagnostic codes for skin disorders.  See 38 C.F.R. § 4.20 
(2007) [when an unlisted condition is encountered it will be 
permissible to rate it under a closely related disease or 
injury, in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous].

The Board has considered the potential application of other 
diagnostic codes related to rating skin disorders, 38 C.F.R. 
§ 4.118, Diagnostic Codes 7800-7833, and finds that 
Diagnostic Code 7806  is the most appropriate diagnostic code 
by which to evaluate an increase in the veteran's skin 
disorders.  Diagnostic Code 7806 is basically a "catch all" 
diagnostic code for rating skin disorders by analogy that are 
not covered specifically by another skin disorder diagnostic 
code.  The veteran and his representative have not suggested 
any more appropriate diagnostic code.

Specific rating criteria

Pursuant to the current criteria for Diagnostic Code 7806, 
effective August 30, 2002, a noncompensable (zero percent) 
rating is warranted for less than 5 percent of the entire 
body or less than 5 percent of exposed areas affected, and; 
no more than topical therapy required during the past 12-
month period.  

A 10 percent rating is warranted for at least 5 but less than 
20 percent of the entire body or at least 5 but less than 20 
percent of exposed areas affected, or; systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
for a total duration of less than 6 weeks during the past 12- 
month period.  

A 30 percent rating is warranted for 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas affected, 
or; systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of six 
weeks or more, but not constantly, during the past 12-month 
period.  

More than 40 percent of the entire body or more than 40 
percent of exposed areas, affected, or; constant or near-
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month 
period warrants a 60 percent rating.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2006).

Analysis

Schedular rating

(i.)  Tinea pedis

The veteran has been service-connected for tinea pedis of the 
right foot with a noncompensable rating assigned since April 
1975.  Pursuant to the criteria in Diagnostic Code 7806, a 10 
percent rating is warranted for at least 5 but less than 20 
percent of the entire body or at least 5 but less than 20 
percent of exposed areas affected, or systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
for a total duration of less than 6 weeks during the past 12-
month period.

The medical evidence shows that the veteran's service-
connected tinea of the right foot does not cover as much as 5 
percent of the veteran's body.  

VA medical examiners in August 2004 and March 2005 noted that 
the veteran's tinea was manifested by scaling on the bottoms 
of both feet, and complaints of itching and blisters.  
Treatment for the tinea has been occasional use of an anti-
fungal cream. 

Under such circumstances, a noncompensable disability rating 
is properly assigned.  There is no indication either of 
involvement of significant areas or of the use of systemic 
therapy.  A increased rating is therefore denied for tinea of 
the right foot.

(ii.)  Multiple verruca

The veteran has been service-connected for multiple verruca 
of the pubic and crural areas with a 10 percent disability 
rating since January 1976.  Under Diagnostic Code 7806, the 
next highest available rating, 30 percent, is warranted for 
20 to 40 percent of the entire body or 20 to 40 percent of 
exposed areas affected, or; systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of six weeks or more, but not constantly, 
during the past 12-month period.  

Review of the evidence relating to the current status of the 
veteran's service-connected for multiple verruca of the pubic 
and crural areas leads the Board to conclude that an award of 
a higher than 10 percent rating is not warranted pursuant to 
Diagnostic Code 7806.  The VA examiner in August 2004 
observed some pigmented nevi (referring to what has also been 
verruca) in both groins.  The examiner further stated that 
the pigmented nevi in both groins were non-disabling, and 
commented that they were of minor concern.  The examiner 
noted there had been no treatment for this condition in the 
last 12 months.  He estimated that the percentage of the 
entire body affected was less than 2 percent (it appears that 
he was including the tinea of the feet as well in this 
estimate).  

The VA examiner in March 2005 made similar observations to 
the service-connected verruca in the groin (as well as on the 
palms of the hands and borders of the feet).  He estimated 
that about 9 percent of the body was covered (he included the 
tinia of the feet and the verruca of the palms of the hands, 
groin, and borders of the feet in this estimate).  

Although there has not been a clear delineation of the 
service-connected effected areas of the body, even if all of 
the affected areas are ascribed to the verruca this still 
falls far short of the percentage required for the assignment 
of a higher disability rating.  A higher 30 percent rating is 
not warranted because it requires 
20 to 40 percent coverage of the body area, or systemic 
therapy, neither of which is the case here. 

Conclusion

In summary, the evidence of record does not warrant the award 
of increased ratings for either service-connected skin 
disorder.  

Additional considerations

Hart considerations

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held 
that staged ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibited symptoms 
that would warrant different ratings.  In reaching its 
conclusion, the Court observed that when a claim for an 
increased rating is granted, the effective date assigned may 
be up to one year prior to the date that the application for 
increase was received if it is factually ascertainable that 
an increase in disability had occurred within that time 
frame.  See 38 U.S.C.A. § 5110 (West 2002).  Accordingly, the 
relevant focus for adjudicating an increased rating claim is 
on the evidence concerning the state of the disability from 
the time period one year before the claim was filed until VA 
makes a final decision on the claim.

The veteran's claim for increased disability ratings for the 
service-connected disabilities on appeal was filed on June 
15, 2004.  Therefore, the question to be answered by the 
Board with regard to each of the four disabilities is whether 
any different rating should be assigned for the relevant time 
period under consideration, or June 15, 2003, to the present.  

With respect to the prostatitis, as discussed above the Board 
has granted a 
10 percent disability rating based upon the veteran's 
reports, starting in August 2004, of increased urinary 
frequency.  The Board finds that it was factually 
ascertainable as of August 26, 2004 that the prostatitis 
symptoms had increased in severity.  See 38 C.F.R. § 3.300(o) 
(2007).  Accordingly, the 10 percent disability rating is 
assigned as of that date.

With respect to the back disability and the two skin 
conditions, the medical evidence indicates that these have 
been essentially unchanged during the period under 
consideration.  Staged ratings are therefore no appropriate 
for those three disabilities. 

Extraschedular consideration

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  Under 
Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot 
make a determination as to an extraschedular evaluation in 
the first instance. See also VAOPGCPREC 6-96.  However, the 
Board can address the matter of referral of this matter to 
appropriate VA officials.

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors that 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards." 38 C.F.R. § 
3.321(b)(1) (2006).

The Board has been unable to identify an exceptional or 
unusual disability picture. The record does not show that the 
veteran has required frequent hospitalizations for any of his 
service-connected disabilities on appeal.  Additionally, 
there is no indication that any of his service-connected 
disabilities on appeal individually markedly interfere with 
employment, beyond that contemplated in the currently 
assigned disability ratings.  At the January 2008 Travel 
Board hearing, the veteran testified that he was working as a 
long-haul truck driver, and that he managed to drive while 
managing the frequent urination problems caused by his 
prostratitis.  There is nothing in the record to indicate 
that any of the service- connected disabilities on appeal 
cause impairment with employment over and above that which is 
contemplated in the assigned schedular ratings.  See Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  

In addition, there is no evidence in the medical records of 
an exceptional or unusual clinical picture, or of any other 
reason why an extraschedular rating should be assigned.  For 
these reasons, the Board has determined that referral of the 
case for extra-schedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.


ORDER

Entitlement to a 20 percent disability rating for service-
connected prostratitis is granted, subject to controlling 
regulations applicable to the payment of monetary benefits.

An increased rating for low back pain with degenerative 
changes is denied.

An increased disability rating for the veteran's service-
connected tinea pedis is denied.

An increased rating for multiple verruca of the pubic and 
crural areas is denied.


REMAND

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for hearing loss, left 
ear.

The veteran is seeking service connection for hearing loss of 
the left ear and tinnitus.  He essentially contends that he 
has hearing loss in the left ear and tinnitus due to exposure 
to acoustic trauma in Vietnam.

Because these issues involve the application of identical law 
to virtually identical facts, the Board will address them 
together.

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

The record reveals that the veteran was provided with an 
evaluation by a VA audiologist on March 25, 2002.  The 
veteran reported long-standing hearing difficulty for his 
left ear as well as constant tinnitus since his service in 
Vietnam.  The report was very brief, contained no audiometric 
examination results, and diagnosed the veteran with mild high 
frequency hearing loss in the left ear.  He was advised to 
contact audiology if he noted any change in his hearing or 
tinnitus.
Hickson element (1) is therefore arguably satisfied.

The veteran was awarded the Combat Infantryman Badge and the 
Purple Heart Medal.  The combat presumption applies, and the 
Board accordingly finds that he sustained acoustic trauma in 
Vietnam as he has contended.  See 38 U.S.C.A. 
§ 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2007).  This 
satisfies Hickson element (2), evidence of in-service 
incurrence or aggravation of a disease or injury.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
initial service connection claims VA must provide a medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service; (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service; and 
(4) insufficient competent medical evidence on file for VA to 
make a decision on the claim.  So it is in this case.
These issues must therefore be remanded for an audiometric 
examination, to include a nexus opinion as to the likelihood 
that the tinnitus and any diagnosed left ear hearing 
disability are related to the veteran's active military 
service.  See also  Charles v. Principi, 16 Vet. App. 370 
(2002); 38 C.F.R. § 3.159(c)(4) (2007) [a medical examination 
or opinion is necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim]. 

Accordingly, these issues are REMANDED to the Veterans 
Benefits Administration (VBA) for the following action:

1.  VBA should schedule the veteran for 
an audiological examination.  The 
examiner should review the claims file 
and conduct audiometric testing to 
determine whether the veteran has a 
current left ear hearing disability.  If 
it is determined that he does have a 
hearing disability in his left ear, the 
examiner should offer an opinion as to 
whether it is at least as likely as not 
(i.e., whether it is 50 percent or more 
probable) that any current hearing 
disability can be attributed to the 
veteran's period of military service.  A 
complete rationale should be provided.  A 
similar opinion should be provided as to 
tinnitus.  A report should be prepared 
and associated with the veteran's VA 
claims folder.

2.  After undertaking any additional 
development deemed to be appropriate, VBA 
should readjudicate the veteran's claims 
of entitlement to service connection for 
tinnitus and left ear hearing loss.  If 
the benefits sought on appeal remain 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case and 
given an appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
consideration, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


